BLEIL, Justice.
This is a damage suit. Appellee, Charles Motyka, brought suit against appellants, Ward Burnett and his nineteen-year-old daughter Wanda Burnett, for recovery of damages to his house and garage which resulted from a car colliding with the house. The case was tried to the court without a jury and judgment was rendered in favor of Charles Motyka for the stipulated damages *595of $3,566.86. No findings of fact or conclusions of law were requested or filed.
In our original opinion we affirmed the judgment. 599 S.W.2d 671. Pursuant to Rule 483, Tex.R.Civ.P., the Supreme Court granted the application for writ of error, and without hearing oral argument (in a per curiam opinion, 610 S.W.2d 735) remanded the case to us for further consideration. On appeal to this Court, the Bur-netts sought to challenge the trial court’s implied findings on grounds of no evidence and insufficient evidence. In purporting to examine these points we reviewed only the “no evidence” points.
Upon remand of this case we have thoroughly considered and weighed all of the evidence, including the evidence contrary to the trial court’s judgment. Watson v. Prewitt, 159 Tex. 305, 320 S.W.2d 815 (1959); Harrison v. Chesshir, 159 Tex. 359, 320 S.W.2d 814 (1959); In Re King’s Estate, 150 Tex. 662, 244 S.W.2d 660 (1952). Our consideration of the insufficiency of the evidence points raised by the Burnetts reveals that there is sufficient evidence to support the implied findings of the trial court.
After having examined the points for our consideration on remand, we overrule all points of error raised by appellants.
The judgment of the trial court is affirmed.